Citation Nr: 0602291	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-04 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to October 1954.  This matter is before the 
Board of Veteran's Appeals (Board) on appeal from a March 
1994 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2001 the Board remanded the matter to the RO for proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the veteran a Travel Board hearing 
before a Veterans Law Judge.  In August 2003, the veteran 
testified in a personal hearing at the RO before the 
undersigned.  A transcript of that hearing is of record.  In 
May 2004, the Board again remanded the claim to afford the 
veteran with an updated VA audiological examination and for 
further development of the record.  

In November 2005 the Board received a letter from the veteran 
requesting an investigation of the care he's received at the 
Salisbury, North Carolina VA hospital.  This matter is 
referred to the RO for any appropriate action.  


FINDING OF FACT

The veteran's right ear hearing acuity is no worse that level 
V; his left ear hearing acuity is no worse than level III.    


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 
6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice (including, at p. 2, to 
submit any evidence in his possession pertaining to the 
claim) by letter dated in June 2004.  He was given ample time 
to respond; and the claim was subsequently readjudicated.  
See July 2005 Supplemental Statement of the Case.


Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He has 
been afforded VA audiological evaluations, most recently in 
May 2005.  Furthermore, in response to a general letter from 
the veteran's former employer indicating that the veteran's 
hearing loss may have interfered with his former employment 
the RO followed up with a letter to the employer asking for 
more specific information.  VA's duty to assist the veteran 
in the development of facts pertinent to his claim is met.  
He is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background 

The current 10 percent rating for the veteran's bilateral 
hearing loss is based on 1990 audiometry, and has been in 
effect since November 1989.  In September 1993, the veteran 
filed a claim for increase, indicating that his hearing in 
both ears was much worse.  Throughout the appeal period, he 
has had audiometric studies, some which were under the 
controlled circumstances required for rating purposes and 
others which were not.  

A September 1993 private hearing evaluation generally showed 
bilateral sensorineural hearing loss, worse in the right ear.  

On VA examination in October 1993, audiometry revealed 
average puretone thresholds of 59 decibels in the right ear, 
and 44 decibels in the left ear.  Speech recognition was 74 
percent in the right ear and 76 percent in the left ear. The 
veteran was noted to have mild to profound sensorineural 
hearing loss above 1000 Hz in the right ear and mild to 
moderately severe sensorineural hearing loss above 1500 Hz in 
the left ear.  

On VA examination in December 1997, audiometry revealed 
average puretone thresholds of 63 decibels in the right ear, 
and 48 decibels in the left ear.  Speech recognition was 80 
percent in the right ear and 76 percent in the left ear.  The 
diagnostic assessment was moderate to severe sensorineural 
hearing loss above 1000 Hz in the right ear and mild to 
moderately severe sensorineural hearing loss above 1000 Hz in 
the left ear.  

On VA audiologic examination in May 1999, there appeared to 
be no change in hearing sensitivity since 1997.  

On VA examination in October 2000, audiometry revealed 
average puretone thresholds of 63 decibels in the right ear, 
and 48 decibels in the left ear.  Speech recognition was 68 
percent in the right ear and 78 percent in the left ear.  The 
diagnostic assessment was moderate to profound sensorineural 
hearing loss above 1000 Hz in the right ear and mild to 
severe sensorineural hearing loss above 1000 Hz in the left 
ear.

In September 2002, the veteran's representative submitted a 
letter from the veteran's former employer, a cleaning service 
company, indicating that the veteran was no longer able work 
for the company due to his hearing impairment.

At his August 2003 Board hearing, the veteran testified that 
he was working part time at a rental car company as a 
shuttler.  He had hearing aids for both ears, which helped 
his hearing somewhat.  Without his hearing aids he had great 
difficulty understanding conversations and his wife would 
have to constantly repeat things in order for him to hear 
her.  He had had hearing-related problems with a prior job 
because he was not able to understand his boss's instructions 
to go work in certain areas.  When the boss checked up on him 
and found out that he had not done the work, the veteran was 
laid off.

On VA audiological evaluation in March 2005, puretone results 
were deemed unreliable, and it was recommended that the 
veteran be rescheduled for another examination.         

On VA evaluation in May 2005, audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
35
70
95
90
LEFT
40
60
70
85

The examination found a severe high frequency sensorineural 
hearing loss in the right ear and a moderately severe high 
frequency sensorineural hearing loss in the left ear.  The 
average puretone thresholds were 73 decibels, right ear, and 
64 decibels, left ear.  Speech recognition was 86 percent in 
the right ear and 88 percent in the left ear.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

For hearing loss rating purposes the rating schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), the numeric 
designation may be derived based solely on puretone threshold 
testing (Table VIA).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

On the most recent (May 2005) VA examination, the right ear 
average puretone threshold was 73 decibels and speech 
recognition was 86 percent.  Under Table VI, such hearing 
acuity is considered level III.  The left ear average 
puretone threshold was 64 decibels, and as speech recognition 
was 88 percent, the Roman numeral designation under Table VI 
is level III.  Under Table VII such levels of hearing acuity 
warrant a 0 percent rating (under Code 6100).  

While the current level of hearing impairment shown is of 
primary concern (See Francisco, supra) the Board has reviewed 
the results of all audiometric studies during this lengthy 
appeal period (that were conducted in accordance with the 
38 C.F.R. § 4.85) of record.  While some earlier audiometry 
showed less hearing acuity, no audiometry of record certified 
for rating purposes (i.e., in accordance with 38 C.F.R. 
§ 4.85) showed hearing acuity less than level V in the right 
ear or less than level III in the left ear.  Hearing loss 
disability manifested by level V hearing in the worse ear and 
level III hearing in the better ear warrants a 10 percent 
rating under Code 6100.  See  Section 4.85, Table VII.  An 
exceptional pattern of hearing which would warrant rating 
under the alternate provisions of 38 C.F.R. § 4.86 is not 
shown.  Audiometric testing results are dispositive evidence 
in a claim regarding the schedular rating of hearing loss 
disability.  See Lendenmann, supra.  Consequently, a 
schedular rating in excess of 10 percent is not warranted.   
 
The Board has also considered the contention of the veteran's 
representative that referral for extraschedular consideration 
is indicated.  Although the September 2002 letter from the 
veteran's former employer suggested that the veteran had 
employment related difficulty as a result of his hearing 
impairment, the veteran indicated at his Board hearing that 
he was able to secure subsequent employment.  Also, the 
September 2002 letter provided no specifics as to how the 
veteran's impaired hearing had limited him in his cleaning 
service job, and the veteran's former employer did not 
respond to a request for more information concerning the 
impact of the hearing loss on the veteran's work activities.  
Without more specific information concerning work related 
impairment stemming from hearing loss, and given that the 
veteran was able to secure subsequent employment, the Board 
finds that marked interference with employability is not 
shown.  Given that record the also does not show frequent 
hospitalizations due to the hearing loss, referral for 
extraschedular consideration is not indicated.  See 38 C.F.R. 
§ 3.321.  The preponderance of the evidence is against the 
claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


